DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
a. Please change claim 17 dependency from “14’ to --11--, 
b. Please change claim 18 dependency from “14’ to --11--,
c. Please change claim 19 dependency from “14’ to --11--,
d. Please change claim 20 dependency from “14’ to --11--.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3, 5-13, 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 11, the closest prior art of JPH10123463 discloses first, second and third devices for controlling wavelengths and polarization of light. The prior art fails to disclose or make obvious a device or method that has a second device with a second region that is not orientated and having the first region set to project content part and the second region to transmit a projection background part, and in combination with the other recited limitations of claims, 1, 11. Claims 2-3, 5-10, 12-13, 15-20 are allowed by the virtue of dependency on the allowed claims 1, 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	March 2, 2022